Exhibit 10.1





Amendment No. 2 to
Stock Purchase Agreement



     This Amendment No. 2 (“Amendment”) is made as of January 19, 2010, and
hereby amends that certain Stock Purchase Agreement (“Agreement”) made as of
July 24, 2009, by and between GENESIS SOLAR CORPORATION (formerly known as
“COGENCO INTERNATIONAL, INC.”), a Colorado corporation (“Buyer”), and GENESIS
ENERGY INVESTMENTS PLC, an Hungarian entity operating as a public company whose
common stock is traded on the Budapest Stock Exchange (“Seller”), as the
Agreement was amended by Amendment No. 1 dated November 24, 2009. Capitalized
terms not otherwise defined herein are defined by reference to the Agreement.
When used herein, the term “Agreement” includes the Stock Purchase Agreement
made as of July 24, 2009, as amended.

RECITALS

     A.      Seller and Buyer entered into the Agreement for the purpose of
Buyer acquiring all of the issued and outstanding shares of capital stock of

 * Genesis Solar España, S.L. (“GSE,” the “GSE Shares”), a Spanish entity that
   is in the process of planning, financing and building a plant in Spain to
   manufacture high-tech solar panels using thin film technology which has
   acquired real estate and is substantially advanced in the permitting process
   for the manufacturing plant to be located near Cádiz, Spain.
   
 * Genesis Solar Singapore Pte. Ltd. (“GSS,” the “GSS Shares”), a corporation
   formed under the laws of Singapore that is also in the process of planning,
   financing and building a plant to manufacture high-tech solar panels using
   thin film technology in Singapore; and
   
 * Genesis Solar Hungary Kft (“GSH,” the “GSH Shares) an entity formed under the
   laws of Hungary.

     B.      Seller and Buyer entered into the Amendment No. 1 to the Agreement
to waive: (i) certain conditions precedent to the acquisition by Buyer, (ii) the
Buyer’s obligation to buy and the Seller’s obligation to sell the GSH Shares,
and (iii) provide Buyer an option to purchase the GSH Shares as described
herein, and further

     C.      Seller and Buyer desire to further amend the Agreement to provide
Buyer the opportunity to purchase certain know-how owned by Seller and the
Acquired Companies (or any one of them) which know-how is associated with the
design, construction, operation, and maintenance of a plant for the manufacture
of solar panels using thin film technology and other photovoltaic products (“GEI
Know-How”), to exercise its right to complete the due diligence, conditions, and
covenants necessary to acquire GSE and to acquire GSE while continuing to
perform the due diligence necessary, and to continue to complete the conditions
and covenants, for the acquisition of GSS at a later time.

1

--------------------------------------------------------------------------------



AGREEMENT



The parties, intending to be legally bound, agree as follows:

     1.      All references in the Agreement, as amended (including, without
limitation, in this Amendment), to “Cogenco Interrnational, Inc.” or “Cogenco”
shall mean Genesis Solar Corporation, a Colorado corporation formally known as
Cogenco International, Inc., until the effectiveness of a name change on
December 7, 2009.

     2.      Article 2 (entitled “SALE AND TRANSFER OF SHARES; CLOSING”),
Section 2.1 (entitled “SHARES”) of the Agreement be and hereby is amended to
read as follows:

2.1      SHARES.

     (a)      Subject to the terms and conditions of this Agreement, at the
Closing, Seller will sell and transfer the GSE Shares and the GSS Shares to
Buyer, and Buyer will purchase the Shares from Seller (with the GSE Shares and
the GSS Shares more specifically described as:

-    241,110 business quotas (in Spanish: participaciones sociales) representing
a    primary stake (in Spanish: capital social) of € 7,247,766.60), amounting to
no    than 100% of the outstanding GSE Shares, with a book value as reflected on
the    Balance Sheets and Interim Balance Sheets and at the Closing Date of not
less    than € 7,300,000;      -   10,000 shares of equity stock of GSS,
amounting to no less than 100% of the outstanding    GSS Shares, with a book
value as reflected on the Balance Sheets and Interim Balance    Sheets and at
the Closing of not less than € 3,000,000. 


     (b)      Subject to the terms and conditions of this Agreement, at the
Closing, Seller will sell and transfer the GEI Know-How to the Buyer.

     3.      Article 2 (entitled “SALE AND TRANSFER OF SHARES; CLOSING”),
Section 2.2 (entitled “PURCHASE PRICE”) of the Agreement be and hereby is
amended to read as follows:

     2.2      PURCHASE PRICE. Subject to the terms and conditions of this
Agreement, the purchase price (the “Purchase Price”)

     (a)      for the GSE Shares will be 7,000,000 shares of the Buyer’s common
stock (the “Cogenco Shares for GSE”) and one share of Cogenco Series A Preferred
Stock,

     (b)     for the GSS Shares will be 2,000,000 shares of the Buyer’s common
stock (the “Cogenco Shares for GSS”), and

2

--------------------------------------------------------------------------------

(c)      for the GEI Know-How will be 336,493 shares of the Buyer’s common stock
(the “Cogenco Shares for GEI Know-How”).

(c)      When used here, the term “Cogenco Shares” refers to the Cogenco Shares
for GSE, the Cogenco Shares for GSS, the Cogenco Shares for GEI Know-How, and
the Cogenco Series A Preferred Stock, as applicable.

4.      Article 2 (entitled “SALE AND TRANSFER OF SHARES; CLOSING”), Section 2.3
(entitled “CLOSING”) of the Agreement be and hereby is amended to read as
follows:

2.3      CLOSING. The purchase and sale (the “Closing”) for the acquisition by
Buyer of the GSE Shares, the GSS Shares, and the GEI Know-How provided for in
this Agreement will take place at the offices of Buyer’s counsel at 10:00 a.m.
(local time) on the later of (i) March 1, 2010 or (ii) the date that is two
business days following the termination of the applicable waiting period under
the HSR Act (if applicable), or at such other time and place as the parties may
agree.

(a)      At the Buyer’s written election, the Buyer may purchase the GSE Shares
at a first Closing at any time prior to March 1, 2010 as the Buyer may elect,
and defer the purchase of the GSS Shares pending the completion of due diligence
with respect to GSS and other conditions precedent to the Closing for the
purchase of GSS. The Buyer may purchase the GEI Know-How at either the first
Closing with the GSE Shares or at the subsequent Closing with the GSS Shares, in
the Buyer’s discretion.

(b)      If the Buyer exercises the option to purchase the GSE Shares at an
initial Closing and the GSS Shares at a later Closing, the Agreement will be
automatically (and without further action of the parties) amended so that the
deliveries, representations, warranties, conditions, and covenants and other
terms of this Agreement that refer to the Acquired Companies will refer only to
GSE or GSS, based on the entity being acquired at the Closing in question

(c)      Subject to the provisions of Article 9, failure to consummate the
purchase and sale provided for in this Agreement on the date and time and at the
place determined pursuant to this Section 2.3 will not result in the termination
of this Agreement and will not relieve any party of any obligation under this
Agreement.

5.      Article 2 (entitled “SALE AND TRANSFER OF SHARES; CLOSING”), Section
2.4(b) of the Agreement be and hereby is amended to read as follows:

2.4      CLOSING OBLIGATIONS. At the Closing: 

          * * *

              b.      Buyer will deliver to Seller:

3

--------------------------------------------------------------------------------

(i)      9,336,493 Cogenco Shares, all of which will be shares of common stock
of the Buyer bearing an appropriate legend under SEC Rule 144 and other
appropriate law (or, if the Closing will be for the acquisition of GSE only,
7,000,000 Cogenco Shares and, if the Closing will be for the acquisition of GSS
only, 2,000,000 Cogenco Shares; the Buyer will acquire the GEI Know-How for
336,493 Cogenco Shares at either the Closing for the acquisition of the GSE
Shares or the GSS Shares).

(ii)      One share of Cogenco Series A Preferred Stock (at the Closing
involving the purchase of the GSE Shares); and

(iii)      a certificate executed by Buyer to the effect that, except as
otherwise stated in such certificate, each of Buyer's representations and
warranties in this Agreement was accurate in all respects as of the date of this
Agreement and is accurate in all respects as of the Closing Date as if made on
the Closing Date.

6.      REPRESENTATIONS AND WARRANTIES OF SELLER.

(a)      Seller, as of the date of this Amendment, hereby restates its
representations and warranties as contained in ARTICLE 3 of the Agreement to
Buyer, but with the agreement that when used therein the term “Acquired
Companies” or “each Acquired Company” means only GSE and GSS, or (if there will
be two Closings, GSE at the Closing for the acquisition of the GSE Shares or GSS
at the Closing for the acquisition of the GSS Shares).

(b)      Without limiting the generality of the foregoing Paragraph 5(a),
Section 3.22(c) of the Agreement be and hereby is amended to read as follows:

c.      Know-How Necessary for the Business

(i)      The Intellectual Property Assets are all those necessary for the
operation of the Acquired Companies’ businesses as they are currently conducted
or as reflected in the business plan given to Buyer. One or more of the Acquired
Companies is the owner of all right, title, and interest in and to each of the
Intellectual Property Assets, free and clear of all liens, security interests,
charges, encumbrances, equities, and other adverse claims, and has the right to
use without payment to a third party all of the Intellectual Property Assets.

(ii)      Part 3.22(c)(ii) of the Disclosure Letter sets forth a more specific
description of GEI Know-How to be conveyed by the Seller to the Buyer pursuant
to this Agreement.

(iii)      Except as set forth in Part 3.22(c)(iii) of the Disclosure Letter,
all former and current employees of each Acquired Company have executed written
Contracts with one or more of the Acquired Companies that assign to one or more
of the Acquired Companies all rights to any inventions, improvements,
discoveries, or information relating to the business of any Acquired Company. No
employee of any Acquired Company has entered into any Contract that restricts or
limits in any way the scope or

4

--------------------------------------------------------------------------------

type of work in which the employee may be engaged or requires the employee to
transfer, assign, or disclose information concerning his work to anyone other
than one or more of the Acquired Companies.

7.      COVENANTS OF SELLER PRIOR TO CLOSING DATE. Seller, as of the date of
this Amendment, hereby confirms its compliance with the Covenants set forth in
ARTICLE 5 of the Agreement to the date of this Amendment, and restates the
covenants set forth therein effective as of the date of this Amendment, with the
exception that when used therein, the term “Acquired Companies” or “each
Acquired Company” refers only to GSE and GSS or, if there will be two Closings,
GSE or GSS, as applicable.

8.      COVENANTS OF BUYER PRIOR TO CLOSING DATE. Buyer, as of the date of this
Amendment, hereby confirms its compliance with the Covenants set forth in
ARTICLE 6 of the Agreement to the date of this Amendment, and restates the
covenants set forth therein effective as of the date of this Amendment.

9.      CONDITIONS PRECEDENT TO BUYER'S OBLIGATION TO CLOSE. The Conditions
Precedent to Buyer’s Obligation to Close remain as stated in ARTICLE 7 of the
Agreement, except that the terms “Acquired Companies” and “each Acquired
Company” refer only to GSE and GSS or, if there will be two Closings, GSE or
GSS, as applicable.

10.       GENERAL PROVISIONS. Seller and Buyer restate the General Provisions
set forth in ARTICLE 11 of the Agreement to the date of this Amendment, with the
exceptions that:

(a)      When used therein, the term “Acquired Companies” or “each Acquired
Company” refers only to GSE and GSS or to either GSE or GSS, as applicable; and

(b)      Section 11.9(c) be and hereby is amended to read as follows:

(i)      To the extent that the Seller does not deliver the Disclosure Letter to
the Buyer concurrently with the execution of this Agreement (or to the extent
that the Disclosure Letter delivered concurrently with the execution of this
Agreement is incomplete), the Seller must deliver the complete Disclosure Letter
to the Buyer, with all attachments, schedules, exhibits and supplemental
information within 60 days after the Seller and the Buyer have executed and
delivered this Amendment (the “Disclosure Letter Delivery Deadline”). Any
changes made to the Disclosure Letter, and any additions to or modifications
thereof, must be acceptable to the Buyer in its reasonable discretion. If the
Buyer does not object in writing to any changes or additions to or modifications
of the Disclosure Letter within 30 days after having received the Disclosure
Letter, the Buyer shall be deemed to have accepted the Disclosure Letter.

(ii)      If the Buyer elects to acquire GSE before acquiring GSS as permitted
in Section 2.3, above, the Disclosure Letter referred to in 11.9(c)(i) may be
limited to GSE. In any event, the Seller must deliver the Disclosure Letter for
GSS not later than 60 days before the intended Closing Date for GSS.

5

--------------------------------------------------------------------------------

11.      NO OTHER MODIFICATION. The Agreement remains in full force and effect
except as specifically modified hereby.

12.      COUNTERPARTS. This Amendment may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Amendment and all of which, when taken together, will be deemed to constitute
one and the same agreement.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

Buyer:    Seller:      GENESIS SOLAR    GENESIS ENERGY INVESTMENTS, PLC 
CORPORATION (formerly known          as Cogenco International, Inc.)           
By: /s/      David W. Brenman    /s/      Matarits Tamás    /s/      Edward
Mier-Jedrzejowicz  David W. Brenman, President    Dr. Matarits Tamás    Edward
Mier-Jedrzejowicz  Normal Independent Board President and Chairman of     
Member    the Board  January 19, 2010    January 11, 2010    January 11, 2010 


6

--------------------------------------------------------------------------------